NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 20 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 15-50169

               Plaintiff - Appellee,             D.C. No. 3:10-cr-05057-DMS

 v.
                                                 MEMORANDUM*
ANTONIO HERRERA REYES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Antonio Herrera Reyes appeals from the district court’s order denying his

motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see United

States v. Dunn, 728 F.3d 1151, 1155 (9th Cir. 2013), and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Herrera Reyes contends that the district court abused its discretion by failing

to calculate the amended Guidelines range and by declining to reduce his sentence.

The record reflects that the court determined that it had discretion to reduce

Herrera Reyes’s sentence because he was sentenced based on a Guidelines range

that was subsequently lowered. The court then considered the 18 U.S.C. § 3553(a)

factors, and based on those factors, declined to exercise its discretion to lower

Herrera Reyes’s sentence. Contrary to Herrera Reyes’s contention, the court

satisfied its procedural obligations. See United States v. Lightfoot, 626 F.3d 1092,

1096 (9th Cir. 2010). Moreover, in light of the nature of Herrera Reyes’s offense

and his criminal history, the court did not abuse its discretion in denying Herrera

Reyes’s motion. See id.

      AFFIRMED.




                                           2                                     15-50169